DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, and 7, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins (U.S. Patent No. 2,877,621).
As for Claim 1, Robbins discloses a chain fastening assembly being configured to releasably fasten a chain into a closed loop, said assembly comprising:
a fastener (fastener defined by arms 11 and 12 and u-shaped member 13) having a first loop (larger upper loop defined by arms 11 and 12) and a second loop (lower loop defined by member 13), said first loop having a clevis (10, see also Col. 4 lines 30-33 disclosing the ring or connector also described as a clevis) that is attached to a chain being releasably to said first loop thereto wherein said first loop is configured to be secured to a chain (see Col. 1 lines 40-55), said first loop having a diameter (see diameter of first loop in Fig. 1) being sufficient to have a chain link passed therethrough regardless of the orientation of the chain link, said second loop having an inside diameter (see inside diameter of second loop in Fig. 1) being sufficient to have a chain link (14) passed therethrough when the chain link is oriented to lie on a vertical plane wherein said second loop is configured to have the chain link passed therein, said second loop having an inside diameter being insufficient to allow the chain link to pass therethrough when the chain link is oriented to lie on a horizontal plane wherein said fastener is configured to retain the chain in a closed loop (see Fig. 1) for towing or the like.
Re:  Claim 2, the assembly according to claim 1, wherein:
said fastener has an outer surface (outer surface of members 11, 12, and 13), said outer surface being continuously arcuate that that said fastener has a tubular shape (see Figs. 1 and 2), said fastener being continuous such that said fastener forms a closed loop (see Fig. 1); and

said fastener curving outwardly from each side of a center point of said fastener to define said first loop extending upwardly from said center point of said fastener (see Fig. 1).
Re:  Claim 3, the assembly according to claim 2, wherein said fastener has a pair of straight sections (20) each extending downwardly from said center point and being spaced apart from each other a distance sufficient to have the chain link pass therethrough when the chain link is oriented to lie on said vertical plane (see Fig. 1), said fastener curving between each of said straight sections to define said second loop (see Fig. 1 ), said second loop being distally positioned with respect to said center point (see Fig. 1).
Re:  Claim 4, the assembly according to claim 3, wherein each of said straight sections is spaced apart from each other a distance being insufficient to have the chain link pass between said straight sections when the chain link is oriented to lie on said horizontal plane thereby inhibiting the chain from passing through said second loop when tension is applied to the chain wherein said fastener is configured to retain the chain in the closed loop that the chain forms for towing or the like (See Fig. 1).
Re:  Claim 5, the assembly according to claim 3, wherein the chain link that is oriented to lay on said vertical plane rests on said second loop having the chain link being oriented on said vertical plane being positioned between each of said straight sections (see Fig. 1).
Re:  Claim 6, the assembly according to claim 5, wherein the chain link lying on said vertical plane is liftable upwardly into said first loop wherein said fastener is configured to have the chain drawn therethrough for removing the chain from said fastener (see Fig. 1).
As for Claim 7, Robbins discloses a chain fastening assembly being configured to releasably fasten a chain into a closed loop, said assembly comprising:
a fastener (members 11, 12, and 13) having a first loop (loop defined by arms 11 and 12) and a second loop (loop defined by member 13), said first loop having a clevis (10) that is attached to a chain being releasably fastened to said first loop wherein said first loop is configured to be secured to a chain (see Col. 1 lines 40-55), said first loop having a diameter (see diameter of first loop in Fig. 1) being sufficient to have a chain link passed therethrough regardless of the orientation of the chain link, said second loop having an inside diameter (inside diameter of second loop in Fig. 1) being sufficient to have a chain link passed therethrough when the chain link is oriented to lie on a vertical plane wherein said second loop is configured to have the chain link passed therein, said second loop having an inside diameter being insufficient to allow the chain link to pass therethrough when the chain link is oriented to lie on a horizontal plane wherein said fastener is configured to retain the chain in a closed loop for towing or the like (see Fig. 1), said fastener having an outer surface (outer surfaces of 11, 12, and 13), said outer surface being continuously arcuate that that said fastener has a tubular shape (see Fig. 1), said fastener being continuous such that said fastener forms a closed loop (see Fig. 1), said fastener curving outwardly from each side of a center point of said fastener to define said first loop extending upwardly from said center point of said fastener (se Fig. 1), said fastener having a pair of straight sections (20) each extending downwardly from said center point and being spaced apart from each other a distance sufficient to have the chain link pass therethrough when the chain link is oriented to lie on said vertical plane (see Fig. 1), said fastener curving between each of said straight sections to define said second loop (see Fig. 1), said second loop being distally positioned with respect to said center point (see Fig. 1), each of said straight sections being spaced apart from each other a distance being insufficient to have the chain link pass between said straight sections when the chain link is oriented to lie on said horizontal plane thereby inhibiting the chain from passing through said second loop when tension is applied to the chain wherein said fastener is configured to retain the chain in the closed loop that the chain forms for towing or the like (see Fig. 1), the chain link being oriented to lie on said vertical plane lying on said second loop having the chain 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677